 Case: 4:20-cv-01255-DDN Doc. #: 16 Filed: 09/23/20 Page: 1 of 7 PageID #: 113




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ERB LEGAL INVESTMENTS, LLC,                   )
                                              )
               Plaintiff,                     )          Case No. 4:20-cv-1255
                                              )
       vs.                                    )
                                              )
QUINTESSA MARKETING, LLC,                     )
                                              )
               Defendant.                     )

    DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO
          DISMISS COUNT II OF PLAINTIFFS’ AMENDED PETITION

       COMES NOW Defendant Quintessa, LLC (“Quintessa”), d/b/a Quintessa Marketing,

LLC, by and through its undersigned counsel, pursuant to Federal Rule of Civil Procedure 12(b)(6)

and Local Rule 7-4.01 and for its Memorandum of Law in Support of its Motion to Dismiss Count

II of Plaintiff’s Amended Petition, states as follows:

                                        INTRODUCTION

       In Count II of Plaintiff’s Amended Petition, Plaintiff alleges that Quintessa made

representations and engaged in a course of conduct that that lead Plaintiff to believe it would have

more than 144 hours to verify the existence of insurance for any engaged “plaintiff” identified by

Quintessa. Plaintiff further alleges that Quintessa intentionally engaged unqualified potential

“plaintiffs” and in some instances fabricated evidence to make them appear qualified. However,

Plaintiff’s claims of fraudulent misrepresentation are barred by the doctrine of economic loss

because the alleged fraud arises directly out of the contractual duties and expectations of the their

agreement and are redundant to Plaintiff’s claim of breach of contract in Count I of Plaintiff’s

Amended Petition. Accordingly, Count II of Plaintiff’s Amended Petition should be dismissed.




                                                  1
 Case: 4:20-cv-01255-DDN Doc. #: 16 Filed: 09/23/20 Page: 2 of 7 PageID #: 114




                                         BACKGROUND

       On April 21, 2020, Plaintiff entered into a marketing agreement (the “Agreement”) with

Quintessa to deliver personal injury leads to Plaintiff in the State of Missouri (Am. Pet. Ex. 1 at

26-27, ECF No. 1-3.). Plaintiff funded a marketing account for use by Quintessa to target potential

personal injury clients for representation by Plaintiff (Am. Pet. ¶5, ECF No. 5). Quintessa

communicated its results to Plaintiff via a shared Google Document that was viewable in real-time

by both parties (Am. Pet. ¶11, ECF No. 5). Over the course of several months, Plaintiff made four

additional $50,000 deposits into the marketing account for Quintessa (Am. Pet. ¶87, ECF No. 5).

During that time, Plaintiff also began disputing the qualifications of the potential clients Quintessa

had identified for Plaintiff, the timeline and means of disengaging leads, and the number of leads

that Quintessa had billed to Plaintiff (Am. Pet. ¶¶53, 80, 81, and 86, ECF No. 5). On August 3,

2020, Plaintiff filed a petition with the St. Louis City Circuit Court (removed to this Court on

September 15, 2020) alleging claims for breach of contract (Count I) and fraud (Count II) (Am.

Pet., ECF No. 5). Count II of that petition is barred by the economic loss doctrine and must be

dismissed.

                                      LEGAL STANDARD

       A.      Motion to Dismiss

       In ruling on a motion to dismiss, the Court assumes that the well-pleaded factual allegations

in the complaint are true. Breedlove v. Earthgrains Baking Cos, Inc., 140 F.3d 797, 798 (8th Cir.),

cert. denied, 525 U.S. 921 (1998). The complaint, and all reasonable inferences arising therefrom,

must be viewed in the light most favorable to the plaintiff. Westcott v. City of Omaha, 901 F.2d

1486, 1488 (8th Cir. 1990) (citing Morton v. Becker, 793 F.2d 185, 187 (8th Cir. 1986)). A motion

to dismiss a petition should not be granted "unless it appears beyond a doubt that the plaintiff can



                                                  2
 Case: 4:20-cv-01255-DDN Doc. #: 16 Filed: 09/23/20 Page: 3 of 7 PageID #: 115




prove no set of facts which would entitle the plaintiff to relief." Coleman v. Watt, 40 F.3d 255, 258

(8th Cir. 1994) (citing Morton, 793 F.2d at 187). Although the Court accepts the Petition’s factual

allegations as true, “[t]hreadbare recitals” of claim elements, supported only by conclusory

statements, are insufficient, and need not be accepted as true. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

          B.     Resolution of Diversity Claims in Federal Court

          In a diversity case, it may be both imprudent and improper for a federal court to expand

substantive liability under state law. Trimble v. Asarco, Inc., 232 F.3d 946, 963 (8th Cir. 2000)

(citing Tucker v. Paxson Mach. Co., 645 F.2d 620 (8th Cir. 1981)) (in diversity case under Missouri

law, rejecting plaintiff's argument for adoption in federal court of expanded strict products liability

doctrine, on ground that the trend was not well established in state law); accord Birchler v. Gehl

Co., 88 F.3d 518, 521 (7th Cir. 1996) ("When we are faced with opposing plausible interpretations

of state law, we generally choose the narrower interpretation which restricts liability, rather than

the more expansive interpretation which creates substantially more liability."); Villegas v.

Princeton Farms, Inc., 893 F.2d 919, 925 (7th Cir. 1990) ("federal court is not the place to press

innovative theories of state law")). The standard set by the Missouri Supreme Court is that, in a

suit involving a commercial transaction between merchants, a fraud claim to recover economic

losses must be independent of the contract or such claim would be precluded by the economic loss

doctrine. Self v. Equilon Enters., LLC, No. 4:00CV1903 TIA, 2005 U.S. Dist. LEXIS 17288, at

*40 (E.D. Mo. Mar. 30, 2005); OS33 v. CenturyLink Communs., L.L.C., 350 F. Supp. 3d 807, 816

(E.D. Mo. 2018).




                                                  3
 Case: 4:20-cv-01255-DDN Doc. #: 16 Filed: 09/23/20 Page: 4 of 7 PageID #: 116




                                          ARGUMENT

        Plaintiff’s fraud claim is barred by the doctrine of economic loss because it is redundant

of Plaintiff’s contract claim. Dannix Painting, LLC v. Sherwin-Williams Co., 732 F.3d 902, 909

(8th Cir. 2013). Plaintiff, though styling its claim under Count II more generally as “fraud,” has

pleaded the elements of fraudulent misrepresentation (Am. Pet. ¶¶92-99, ECF No. 5.). Under

Missouri law, the elements of fraudulent misrepresentation are: 1) a false material representation;

2) the speaker's knowledge of the falsity of the misrepresentation or ignorance of the truth; 3) the

speaker's intent that the hearer act upon the misrepresentation in a manner reasonably

contemplated; 4) the hearer's ignorance of the falsity of the misrepresentation; 5) the hearer's

reliance on its truth; 6) the hearer's right to rely thereon; and 7) the hearer's consequent and

proximately caused damages. Superior Edge, Inc. v. Monsanto Co., 44 F. Supp. 3d 890, 902 (D.

Minn. 2014) (quoting CADCO, Inc. v. Fleetwood Enters., Inc., 220 S.W.3d 426, 436 (Mo. Ct. App.

2007)). However, Missouri's economic loss doctrine bars Plaintiff’s fraudulent misrepresentation

claim. See Dannix Painting, 732 F.3d at 910 (“Missouri's economic loss doctrine bars [Plaintiff’s]

negligent misrepresentation claim.”).

       Although the Missouri Supreme Court has not addressed the operation of the economic

loss doctrine in the context of a claim for fraudulent misrepresentation or inducement, federal

courts have predicted that in ascertaining whether such claims are independent of the contract for

purposes of the economic loss doctrine, Missouri courts would be guided by "[t]wo critical factors

. . . (1) whether the subject matter of the alleged misrepresentations was incorporated into the

parties' contract" and "(2) whether the plaintiff suffered additional damages outside the contract as

a result of the alleged fraud." See Superior Edge, 44 F. Supp. 3d at 903-04 (quoting Compass Bank

v. Eager Rd. Assocs., LLC, 922 F. Supp. 2d 818, 827 (E.D. Mo. 2013)).



                                                 4
 Case: 4:20-cv-01255-DDN Doc. #: 16 Filed: 09/23/20 Page: 5 of 7 PageID #: 117




       A.      The subject matter of the alleged misrepresentations was incorporated into the
               parties’ Agreement.

       Under the economic loss doctrine, Missouri courts will bar tort claims that seek to recover

for economic losses unless the claims are based on misrepresentations that are independent of the

contract. Nestlé Purina PetCare Co. v. Blue Buffalo Co., 181 F. Supp. 3d 618, 638 (E.D. Mo.

2016). Rather than looking generally to whether the subject matter of the alleged

misrepresentations and the at-issue contract are the same, most courts have focused more precisely

on whether a contract term conflicts with or contains the alleged misrepresentation, in which case

the claim is barred. Superior Edge, 44 F. Supp. 3d at 904-05. Here, the Plaintiff’s primary claim

of misrepresentation is that it was operating under a belief that Plaintiff would have more than 144

hours to disengage a lead for a potential client without being charged (Am. Pet. ¶79, ECR No. 5).

However, where a contract term contains or conflicts with an alleged misrepresentation, the

contract term controls, and there is no fraudulent misrepresentation claim. See AKA Distrib. Co. v.

Whirlpool Corp., 137 F.3d 1083, 1087 (8th Cir. 1998) (finding that a fraud claim could not be

based on defendant's representation that plaintiff would be its distributor "for a long time" when

"duration was a term of the contract"). Plaintiff’s claims of alleged misrepresentations directly

conflict with the agreed upon terms of the Agreement with Quintessa:

       The Bradley Law Firm will have six full days (at least 144 hours) to turn down or
       disengage the lead for approved reasons . . . unless otherwise agreed upon in writing
       . . . At 12am on the seventh day, leads will not be eligible for disengagement. Leads
       that you turn down or disengage, must be done by using the Quintessa Marketing
       portal in order to receive credit back to your campaign.

(Am. Pet. Ex. 1, para. 3-4 at 26-27, ECF No. 1-3). The substance of Plaintiff’s fraud claim is not

independent of the Agreement and is for the recovery of economic losses that arise solely out of

Quintessa’s alleged breach of the parties' Agreement. Nestlé Purina, 181 F. Supp. 3d at 640.


                                                 5
 Case: 4:20-cv-01255-DDN Doc. #: 16 Filed: 09/23/20 Page: 6 of 7 PageID #: 118




Because the alleged fraud arises directly out of the contractual duties and expectations of the

Agreement, the claim is therefore barred by the economic loss doctrine. OS33, 350 F. Supp. 3d at

817.

       B.      Plaintiff did not suffer additional damages outside of the Agreement because
               of the alleged fraud.

       Plaintiff fails to state a viable fraud claim because Plaintiff does not assert any additional

damage outside those recoverable in connection with its breach of contract claim. Compass Bank,

922 F. Supp. 2d at 828. Plaintiff does seek, but only in a hypothetical manner, punitive damages

for its fraudulent misrepresentation claim (Am. Pet. ¶100, ECF No. 5.). Because the Plaintiff did

not suffer additional damages relating to the fraud and independent from those it would have

sustained as a result of a breach of contract, the claim is therefore barred by the economic loss

doctrine. OS33, 350 F. Supp. 3d at 817.

                                          CONCLUSION

       Based on the foregoing, Count II of Plaintiff’s Amended Petition fails to state a claim.

Plaintiff’s claims of fraudulent misrepresentation are barred by the doctrine of economic loss and

redundant to Plaintiff’s claim of breach of contract in Count I of Plaintiff’s Amended Petition.

Accordingly, Count II of Plaintiff’s Amended Petition should be dismissed and any allegation as

to punitive damages or any damages beyond those provided for in the Agreement should be

stricken.

       WHEREFORE, Defendant Quintessa, LLC respectfully requests this court to dismiss Count

II of the Petition with prejudice, for an award of costs incurred herein, and for any other and further

relief that this Court deems just and proper under the circumstances.




                                                  6
 Case: 4:20-cv-01255-DDN Doc. #: 16 Filed: 09/23/20 Page: 7 of 7 PageID #: 119




                                                  BEHR, McCARTER & POTTER, P.C.

                                                  By: /s/ John P. Torbitzky
                                                      W. Dudley McCarter, #24939
                                                      John P. Torbitzky, #65233
                                                      Joseph T. Neely, #72610
                                                      7777 Bonhomme Avenue, Suite 1400
                                                      St. Louis, MO 63105
                                                      Telephone: (314) 862-3800
                                                      Facsimile: (314) 862-3953
                                                      Email: dmccarter@bmplaw.com
                                                      Email: jtorbitzky@bmplaw.com
                                                      Email: jneely@bmplaw.com
                                                      Attorneys for Defendant



                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing filed electronically with the Clerk of the Court
on September 23, 2020, to be served by operation of the Court’s electronic filing system upon all
parties through their counsel registered with CM/ECF.



                                                                   /s/ John P. Torbitzky




                                                  7
